   Case: 1:12-cr-01005 Document #: 169 Filed: 06/01/20 Page 1 of 5 PageID #:1536




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
               v.                                )       No. 12 CR 1005
                                                 )
JOHN LOHMEIER,                                   )       Judge John J. Tharp, Jr.
                                                 )
               Defendant.
                                                 )

                                            ORDER

       Defendant’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) is
denied without prejudice. See Statement for details.

                                         STATEMENT

        Defendant John Lohmeier is serving a 180-month sentence after pleading guilty to a
securities fraud scheme that resulted in the loss of more than $8 million by scores of victims. He
has been in custody on that sentence since August 30, 2016. He is serving his sentence at the
minimum-security satellite camp at FCI Oxford, in Wisconsin.

         Mr. Lohmeier filed the instant motion for compassionate release pursuant to 18 U.S.C. §
3582(c)(1) on May 12, 2020. The government opposes the motion on multiple grounds, but the
first requires dismissal of the present motion, albeit without prejudice. The government maintains,
and the Court agrees, that Mr. Lohmeier has not exhausted his administrative remedies as required
by the statute before filing a motion for sentence reduction in court.

        Section 3582(c) prohibits courts from modifying a term of imprisonment once it has been
imposed except as expressly permitted within that subsection. United States v. Townsend, 762 F.3d
641, 645 (7th Cir. 2014). One of the exceptions provided is the so-called “compassionate release”
provision, which is set forth in § 3582(c)(1)(A). As relevant here, that provision allows courts to
reduce a term of imprisonment for “extraordinary and compelling reasons.” But a court may not
grant compassionate release on its own initiative; it may do so only “upon motion of the Director
of the Bureau of Prisons, or upon motion of the defendant after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendants’ behalf or the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). That means that “before
they make such requests, defendants must at least ask the Bureau of Prisons (BOP) to do so on
their behalf and give BOP thirty days to respond.” United States v. Raia, 954 F.3d 594, 595 (3d
Cir. 2020). This express exhaustion requirement “presents a glaring roadblock foreclosing
compassionate release” for a defendant who has not given the BOP thirty days to consider his
request for compassionate release. Id. at 597.
   Case: 1:12-cr-01005 Document #: 169 Filed: 06/01/20 Page 2 of 5 PageID #:1537




        Mr. Lohmeier concedes that “Section 3582(c)(1)(A) imposes an exhaustion requirement.”
Motion, ECF N. 152, at 9. He contends that he has satisfied that requirement because he has been
seeking compassionate release through § 3582(c)(1)(A) since at least March 30, 2020. Review of
the chain of submissions he points to, however, show that all of them plainly constitute requests
and follow-up communications seeking a transfer to home confinement pursuant to Attorney
General Barr’s policy directive to the BOP to prioritize the transfer of certain prisoners to home
release status, not to reduce his term of imprisonment to time served pursuant to § 3582(c)(1)(A).
See, e.g., Motion Ex. 1, ECF No. 152-1 (“I am writing to you in response to Attorney General
William Barr’s letter of March 26, 2020 regarding the transfer of non-violent prisoners to home
confinement.”). Indeed, not one of the defendant’s exhibits cites § 3582(c)(1)(A) as the basis of
its request, much less addresses the requirements for a reduction of sentence under that statute.
Even after twice supplementing its reply brief with additional exhibits, Mr. Lohmeier has failed to
identify anything that remotely resembles a request for a reduction of sentence pursuant to §
3582(c)(1)(A).1 That is his burden and he has failed to meet it.

        Notwithstanding his concession in his opening brief that § 3582(c)(1)(A) imposes an
exhaustion requirement, in his reply Mr. Lohmeier argues that exhaustion is not required. This
Court disagrees. The statutory text of § 3582’s exhaustion requirement provides no exceptions that
allow district courts to dispense with the requirement. Before making a motion for compassionate
release, a defendant must have first “fully exhausted all administrative rights to appeal” the BOP’s
failure to make such a motion itself or wait at least 30 days after making a release request to the
Warden. This express exhaustion requirement “presents a glaring roadblock foreclosing
compassionate release” for a defendant who has not given the BOP thirty days to consider his
request for compassionate release. Raia, 954 F.3d at 597 (motion for compassionate release was
futile where BOP had not had request for 30 days).

       A mandatory statutory exhaustion requirement is just that: mandatory. So said the Supreme
Court in Ross v. Blake, 136 S. Ct. 1850, 1856-57 (2016). In Ross, the Court held in no uncertain
terms that the statutory exhaustion requirement included in the Prison Litigation Reform Act, 42
U.S.C. § 1997e(a), does not allow for judge-made exceptions to account for “special
circumstances.” While acknowledging that “judge-made exhaustion doctrines remain amenable to
judge-made exceptions,” the Court held that “a statutory exhaustion provision stands on a different
footing.” 136 S. Ct. at 1857. With statutorily prescribed exhaustion requirements, only Congress
can create exceptions. “For that reason, mandatory exhaustion statutes like the PLRA establish
mandatory exhaustion regimes, foreclosing judicial discretion.” Id.

        Ross controls here. To be sure, Ross involved a different statute with different text and
history, but that does not render its teaching inapplicable to other statutes that include explicit
statutory exhaustion requirements: exceptions to such requirements have to be made by Congress,
not the courts. And although the Seventh Circuit has not addressed this issue, numerous district
courts within this Circuit have held that “§ 3582’s explicit exhaustion requirement is not
susceptible to any judicially created exceptions.” United States v. Allegra, Case No. 15 CR 243,

       1
           In response to the defendant’s supplements, the government painstakingly and
convincingly demonstrates that none of the communications relied on by Mr. Lohmeier constitute
or relate to a § 3582(c)(1)(A) sentence reduction request. See Govt. Response, ECF No. 168.


                                                 2
   Case: 1:12-cr-01005 Document #: 169 Filed: 06/01/20 Page 3 of 5 PageID #:1538




ECF No. 232 (Apr. 13, 2020) (“I join the many courts that have concluded that § 3582(c)’s explicit
exhaustion requirement is not susceptible to any judicially created exceptions.”); see also, e.g.,
United States v. Neeley, 2020 WL 1956126, *1 n.1 (S.D. Ind. Apr. 23, 2020); United States v. Cox,
No. 418 CR 00017 TWP VTW, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020) (“Congress
did not intend to allow the courts to create exceptions”); United States v. Castaldi, No. 09 CR 59
(N.D. Ill., ECF No. 140 (Apr. 17, 2020) (“there is nothing in the statutory text that establishes, or
even hints at, authority to deviate from enforcement of the obligation to exhaust the administrative
process”); United States v. Fevold, No. 19-CR-150, 2020 WL 1703846, * (E.D. Wis. Apr. 8, 2020)
(denying compassionate release to Elkton FCI prisoner). Many other courts, including the Third
Circuit, have agreed. Raia, 954 F.3d at 597; see also, e.g., United States v. Davis, No. 19-CR-64-
F, 2020 WL 2465264, *2 (D. Wy. May 13, 2020) (all reported cases within 10th Circuit require
administrative exhaustion); United States v. Britton, No. 18-CR-108-LM, 2020 WL 2404969
(D.N.H. May 12, 2020); United States v. Bolze, No. 3:09-CR-93, 2020 WL 2449782, *3 (E.D.
Tenn. May 12, 2020); United States v. Gonzalez, No. 3:17-CR-00062 (JAM), 2020 WL 2079110,
at *1 (D. Conn. Apr. 30, 2020); United States v. Wicker, 18-1088-JWD, 2020 WL 2066728, *2
(M.D. La. Apr. 29, 2020); United States v. Cooper, No. 214-CR-00228-JADC-WH, 2020 WL
2064066, at *3 (D. Nev. Apr. 29, 2020); United States v. Gales, No. 1:19-CR-251-4, 2020 WL
2085146, at *3 (N.D. Ohio Apr. 29, 2020); United States v. Soto, No. 16-CR-00138-CMA, 2020
WL 1875147, at *1 (D. Colo. Apr. 15, 2020); United States v. Valladares, No. 17-CR-3715-JAH,
2020 WL 2062252, at *2 (S.D. Cal. Apr. 29, 2020) (“This Court also joins other sister courts in
the Ninth Circuit and elsewhere in concluding that this Court has no authority to consider
Defendant’s motion until the exhaustion criteria of § 3852(c)(1)(A) is met.”); United States v. Reid,
No. 17-CR-00175-CRB-1, 2020 WL 1904598, at *3 (N.D. Cal. Apr. 18, 2020) (a court cannot
waive the exhaustion requirement “even in light of the pandemic”); United States v. Epstein, No.
CR 14-287 (FLW), 2020 WL 1808616, at *4 (D.N.J. Apr. 9, 2020).

        Mr. Lohmeier maintains that the exhaustion requirement should be excused because it is
futile, but reading exceptions into mandatory administrative exhaustion requirements simply
ignores the Supreme Court’s admonition that “we will not read futility or other exceptions into
statutory exhaustion requirements where Congress has provided otherwise.” Booth v. Churner,
532 U.S. 731, 741 n.6 (2001).

         It is in any event clear from both the text and history of 3582(c)(1) that Congress intended
no futility exception. For starters, and as noted above, the statute precludes sentence reductions
except in the carefully circumscribed situations provided, and courts—including the Seventh
Circuit—have repeatedly held that they have no authority or discretion to expand those exceptions;
this is a statute with a history of narrow, not broad, construction. The narrow construction accorded
to § 3582 derives from the text of the statute, which provides that “the court may not modify a
term of imprisonment” except as set forth; the statute’s prohibitory text contains not a hint that the
exhaustion requirement is subject to any exception or application of judicial discretion; to the
contrary, the statute emphasizes the importance of the exhaustion requirement by permitting the
filing of a sentence reduction motion only after having “fully exhausted all” available remedies
provided by the BOP. And it is noteworthy in this regard that the statutory text already sets out an
alternative to full exhaustion of BOP remedies—namely, notifying the Warden of the institution
and giving the BOP 30 days to act. In providing one exception to full exhaustion of remedies
provided by the BOP, but not a futility exception, Congress cannot reasonably be understood to
have intended to leave the door open to the courts to create that additional exception.


                                                  3
   Case: 1:12-cr-01005 Document #: 169 Filed: 06/01/20 Page 4 of 5 PageID #:1539




       Moreover, the provision of a right to file a motion after only 30 days represents a
considered response to potentially delayed action by the BOP. As one court has cogently
explained:

               [S]ection 3582(c)(1)(A) requires a defendant either to fully exhaust
               the administrative appeal process or to wait 30 days after initiating
               the administrative process before filing a motion. The fact that
               Congress itself has imposed a 30-day waiting time rule as an
               alternative to plenary exhaustion of the BOP administrative process
               suggests that Congress has already balanced the expected benefits
               of an exhaustion requirement with the possibility that a prisoner’s
               request for relief from the BOP could well be futile. And Congress
               evidently decided that, rather than tasking judges with making case-
               by-case evaluations about whether a particular prisoner’s request for
               the warden to file a motion would be futile, the remedy for a futility
               concern is that a prisoner need not wait more than 30 days before
               seeking judicial relief.

Gonzalez, 2020 WL 2079110, at *6. “Further, the text of the statute itself demonstrates that
Congress knows how to carve out an exception for special or urgent circumstances if it so desires.
Section 3582(d) outlines an expedited process for inmates who are diagnosed with a terminal
illness, including that any request for compassionate release submitted by such an inmate must be
processed by BOP within 14 days. 18 U.S.C. § 3582(d)(2)(A)(iv). Thus, Congress knows how to
include language providing for expedited review in the event of exigent or unique circumstances.
It did not, however, include such language in § 3582(c)(1)(A).” Britton, 2020 WL 2404969, at *6.

        Relatedly, there is no basis to infer that Congress intended to permit a judicially created
exhaustion exception where, as here, Congress has required exhaustion as a predicate to a sentence
reduction based on “extraordinary and compelling reasons.” See Cooper, 2020 WL 2064066, at *3
(“Any argument for creating such an exception is further weakened by the fact that this statutory
provision is itself a special-circumstances exception to the court's inability to modify a sentence.”).
Despite the necessity of “extraordinary and compelling reasons” to grant compassionate release,
Congress still saw fit to require resort to administrative remedies and at least 30 days before
allowing a motion in court for compassionate release. How can a court reasonably infer that the
existence of those same “extraordinary and compelling reasons” justify dispensing with the
exhaustion requirement? To say that Congress intended to allow courts to grant equitable
exemptions to the exhaustion requirement despite requiring exhaustion even in the face of
extraordinary and compelling reasons to grant a defendant’s release is faithful to neither the
statutory text nor the Supreme Court’s directive in Ross.

        The Court also notes that Congress is more than capable of enacting legislation to modify
statutory procedures in criminal cases in response to the COVID-19 pandemic—witness the
CARES Act. But despite the concerns that have prompted it to ease other procedural requirements
in criminal cases, Congress has not seen fit to modify the exhaustion requirement set forth in
§ 3582(c)(1)(A). See, e.g., Castaldi, ECF No. 140, at 3 (“Notably, in the CARES Act, Congress .
. . did not alter the exhaustion requirement in Section 3582(c)(1)(A).” It is particularly



                                                  4
   Case: 1:12-cr-01005 Document #: 169 Filed: 06/01/20 Page 5 of 5 PageID #:1540




inappropriate for courts to rewrite statutes when Congress has declined to do so even while
cognizant of the problems claimed to be creating “extraordinary and compelling reasons” to act.

       In short, Congress has not seen fit to provide emergency exceptions to the § 3582(c)(1)(A)
exhaustion requirement, and, as explained above, the Court does not have the authority to create
one. Accordingly, Mr. Lohmeier’s motion must be denied. This ruling is without prejudice. Mr.
Lohmeier may reassert the motion when he has exhausted the administrative process the statute
provides.

       In closing, the Court notes that the existence of an administrative exhaustion requirement
does not, of course, relieve the BOP of its responsibility to provide appropriate medical care for
Mr. Lohmeier and to take every reasonable precaution to avoid the spread of COVID-19 within
FCI Oxford. No evidence has been offered, however, to suggest that Mr. Lohmeier is not receiving
appropriate medical care. Further, no evidence has been offered to support any argument that the
precautions at Oxford are inadequate or ineffective to mitigate risks of infection. To the contrary,
the government reports, the defendant does not contest, and the Court’s own review of the BOP
website reporting COVID-19 cases (www.bop.gov/coronavirus/) confirms, that Oxford has had no
COVID-19 cases whatsoever as of May 30, 2020. In the event that Mr. Lohmeier reasserts a motion
under § 3582(c)(1)(A) after exhausting administrative remedies, he should include, among any
other matters he wishes to raise, the argument for why his continued incarceration in a facility that
has experienced no positive COVID-19 cases constitutes an “extraordinary and compelling”
reason for a reduction of his sentence to time served.




                                                              _____________________
Dated: June 1, 2020                                           John J. Tharp
                                                              United States District Judge




                                                 5
